DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-12 are currently pending and have been examined in the application.  This communication is the first action on the merits.  The Information Disclosure Statements (IDS) filed on October 6, 2021 has been acknowledged.


Claim Warning
Applicant is advised that should claim 10 be found allowable, claim 11 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 608.01(m).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In regards to Claim 1, the limitations “a posting receiver configured to receive...”; “a posting display instructor configured to instruct …”; “an advertisement display instructor configured to instruct …”; “an evaluation point receiver configured to receive …”; “a posting-specific evaluation point calculator configured to calculate … ”; “a posting-specific evaluation point display instructor configured to instruct...”; “a user-specific evaluation point calculator configured to calculate …”; “a reward resource manager configured to manage …”; “a reward point calculator configured to calculate …”; “a total reward point calculator configured to calculate … ”; “an exchange rate calculator configured to calculate...”; “an exchange rate display instructor configured to instruct …”; “a user manager configured to manage …”, have been analyzed to determine whether they should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Based on this analysis, set forth below, it has been determined that the claims should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  
	Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim 1 limitations “a posting receiver configured to receive...”; “a posting display instructor configured to instruct …”; “an advertisement display instructor configured to instruct …”; “an evaluation point receiver configured to receive …”; “a posting-specific evaluation point calculator configured to calculate …”; “a posting-specific evaluation point display instructor configured to instruct...”; “a user-specific evaluation point calculator configured to calculate …”; 
	A review of the specification does not show definite structures for the “posting receiver configured to receive...”; the “posting display instructor configured to instruct …”; the “advertisement display instructor configured to instruct …”; “an evaluation point receiver configured to receive …”; the “posting-specific evaluation point calculator configured to calculate … ”; the “posting-specific evaluation point display instructor configured to instruct...”; the “user-
	A sufficient recitation of structure includes recitation of both 1) a particular device which performs the function and 2) the algorithm/process which the particular device employs to achieve the claimed function. The corresponding structure must be more than simply a general purpose computer or microprocessor operable to perform the recited functionality - see MPEP 2181(II)(B).
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the lack of corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters, in response to this Office action. 
	If applicant does not intend to have the claim limitations treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claims so that they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claims recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.   For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
	Specifically, claims 1-12 are directed toward at least one judicial exception without significantly more.  In accordance with the Federal Register Notice: 2019 Revised Patent Subject Matter Eligibility Guidance, (January 7, 2019), (accessible at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf), the rationale for this determination is explained below:
	Representative claim 1 is directed towards a server, which is a statutory category of invention.
	Although, claim 1 is directed toward a statutory category of invention, the claim appears to be directed toward an abstract idea.  The limitations that recite the abstract ideas are: a posting receiver configured to receive a plurality of pieces of posting information posted by the plurality of users; a posting display instructor configured to display the plurality of pieces of posting information posted by the plurality of users; an advertisement display instructor configured to display advertisement information to be shown to the plurality of users along with the plurality of pieces of posting information displayed; an evaluation point receiver configured to receive, for each of the plurality of pieces of posting information, a plurality of evaluation points indicating evaluations by other users, who are not the user who created the piece of posting information; a posting-specific evaluation point calculator configured to calculate posting- specific evaluation points by counting the plurality of evaluation points for each of the plurality of pieces of posting information; a posting-specific evaluation point display instructor Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, at 52).
	This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 54-55), the additional elements provided by the claim amount to the mere use of a computer as a tool to perform an abstract idea.  In particular the claim recites the additional elements of through the user terminal devices; instruct each of the user terminal devices to; instruct each of the user terminal devices to; through each of the user terminal devices and, displayed on the user terminal devices; instruct each of the user terminal devices to, displayed on the user terminal devices; instruct each of the user terminal devices to; to instruct each of the user terminal devices, operating the user terminal device; through each of the user terminal devices and, displayed on the user terminal devices, which are recited at a high level of generality and are the mere use of a computer as a tool to perform the abstract idea.  See MPEP 2106.05(f).  Simply applying the abstract idea via a computing device is not a practical application of the abstract idea.  Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claim is directed to an abstract 
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the claim recites the additional limitations generically referring to user terminal devices and a computer network, which do not constitute significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment1.  Viewing these limitations as a combination, the additional elements amounts to no more than merely applying the exception using generic computer components, executing basic functions of a computer.  Therefore, the limitations of the claim as a whole, when viewed individually and as an ordered combination, do not amount to significantly more than the abstract idea.  
	Likewise, dependent claims 2-12 do not recite any limitations that would remedy the deficiencies outlined above as they do not add any elements which integrate the abstract idea into a practical application or constitute significantly more.  While they may slightly narrow the abstract idea by further describing it, they do not make it less abstract and are rejected accordingly.  





Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Errol CARVALHO whose telephone number is (571)272-9987.  The examiner can normally be reached on M-F 9:30-7:00 Alt Fri.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571-270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E CARVALHO/
Primary Examiner, Art Unit 3622



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, Alice Corp. Pty Ltd. v. CLS Bank lnt'l, 134 S. Ct. 2347, 2360 (2014) (noting that none of the hardware recited “offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment,’ that is, implementation via computers” (citing Bilski, 561 U.S. at 610, 611)).